COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Moon, Judges Willis and Bray
Argued at Norfolk, Virginia


RICKY A. TAYLOR

v.         Record No. 0995-94-1            MEMORANDUM OPINION * BY
                                        JUDGE JERE M. H. WILLIS, JR.
COMMONWEALTH OF VIRGINIA                        MAY 23, 1995


         FROM THE CIRCUIT COURT OF THE CITY OF NEWPORT NEWS
                       Robert P. Frank, Judge
           George B. Pavek, III, for appellant.

           Robert B. Condon, Assistant Attorney General
           (James S. Gilmore, III, Attorney General, on
           brief), for appellee.



     Ricky A. Taylor contends that making the victims get out of

their car during the robbery and attempted robbery does not

constitute the separate crime of abduction.    We find no error and

affirm the judgments of the trial court.

     When reviewing criminal convictions, we consider the

evidence in the light most favorable to the Commonwealth, giving

to it all inferences fairly deducible therefrom.     Sutphin v.

Commonwealth, 1 Va. App. 241, 243, 337 S.E.2d 897, 898 (1985).     A

conviction will be affirmed unless plainly wrong or without

evidence to support it.    Higginbotham v. Commonwealth, 216 Va.
349, 352, 218 S.E.2d 534, 537 (1975).

     Larry Davis and Natasha Calver were sitting in Calver's car

when Taylor and his brother pulled up in a vehicle next to them.
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Taylor approached the passenger side of Calver's car.       His

brother approached the driver's side and shoved a shotgun in the

open window.    Taylor's brother forced Davis out of the car and

made him lie on the ground, face down.      He put his foot on

Davis's back and held the shotgun to his head.      He demanded

Davis's money, but Davis had none.       Taylor ordered Calver out of

the car and made her kneel on the ground.      He then took her purse

containing $110, ordered her back into the car, and threatened to

kill her if she looked up before he left.
        Code § 18.2-47 defines abduction and provides, in pertinent

part:
        Any person, who, by force, intimidation or deception,
        and without legal justification or excuse . . . detains
        . . . the person of another, with the intent to deprive
        such other person of his personal liberty . . . shall
        be deemed guilty of "abduction" . . . .


        In Brown v. Commonwealth, 230 Va. 310, 337 S.E.2d 711

(1985), the Supreme Court held "in the enactment of the abduction

statute the General Assembly did not intend to make the kind of

restraint which is an intrinsic element of . . . robbery . . . a

criminal act, punishable as a separate offense." 230 Va. at 314,

337 S.E.2d at 713.    The Court went on to define the type of

detention addressed by the abduction statute as a "detention

. . . separate and apart from and not merely incidental to, the

restraint employed in the commission of the other crime." 230
Va. at 314, 337 S.E.2d at 714.

        The question before us is whether the detention of the



                                 - 2 -
victims in this case was "separate and apart" from or "merely

incidental" to the robbery and attempted robbery.    We find the

evidence sufficient to support the conclusion that the detentions

were separate and apart.   The victims were forced out of their

car onto the ground.   This was more than was needed to accomplish

the robbery and attempted robbery.     Thus, forcing the victims out

of the car before committing the robbery is "not an act inherent

in or necessary to the restraint required" for the robbery.

Coram v. Commonwealth, 3 Va. App. 623, 626, 352 S.E.2d 532,

533-34 (1987).

     We affirm the judgments of the trial court.
                                                     Affirmed.




                               - 3 -